Citation Nr: 0703814	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  98-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Parents


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the above claim as not well 
grounded.  In August 2002, the RO readjudicated the claim 
based on the Veterans Claims Assistance Act (VCAA) and 
affirmed its prior decision.

In April 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In December 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In a July 2006 informal hearing presentation, the veteran's 
representative raised the issue of service connection for 
post traumatic stress disorder (PTSD).  This claim is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's acquired psychiatric disorder did not have its 
onset during active service or result from disease or injury 
in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2004.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the March 2004 
notice letter was subsequently considered by the RO in the 
December 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in May 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in August 1997.  A nexus opinion is unnecessary 
because there is no evidence that indicates that an acquired 
psychiatric disorder may be associated with an established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).  
Service medical records are negative for any complaints or 
findings of a psychiatric disorder.  A psychiatric disorder 
was essentially ruled out on separation examination in April 
1973, which showed a normal psychiatric evaluation.  The 
veteran was not diagnosed as having a psychiatric disorder 
until 1997.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  VA has recently published a final 
rule, 38 C.F.R. § 3.384, which defines the term psychosis.  
This regulation applies to applications for benefits received 
by VA on or after August 28, 2006.  Therefore, it is 
inapplicable in this case.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of all the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder.  

Service medical records are negative for any complaints, 
treatment, or findings of any psychiatric disorder.  The 
veteran's separation examination in April 1973 reported his 
psychiatric condition as normal.

Following service, the veteran received VA medical treatment 
for his psychiatric condition beginning in 1997.  The record 
shows that the veteran was diagnosed as having generalized 
anxiety disorder in March 1997.  In May 1997, he was 
diagnosed as having bipolar disorder, not otherwise specified 
with recurrent hypomanic episodes without intercurrent 
depression symptoms.  

The veteran was afforded a VA examination in August 1997.  
The claims file was reviewed.  Following a mental status 
examination, the veteran was diagnosed as having bipolar 
disorder, not otherwise specified.  

In October 1998, Verne E. Cressey, M.D. reported that the 
veteran was treated at the Spokane Psychiatric Clinic in 
1974.  However, his records had been destroyed.

Subsequent VA and private medical records consistently 
diagnosed the veteran as having bipolar disorder.  One VA 
medical treatment record from February 2000 showed a 
diagnosis of bipolar affective disorder.  

During his personal hearing in April 1998, the veteran stated 
that he was treated very unfairly and asserted that his 
experience in the military caused his current condition.  He 
stated that he had 75 jobs since separation from service and 
was unemployed at that time.  The veteran's mother testified 
that there was a change in the veteran's personality after he 
returned home from service.  He was troubled and could not 
commit to any particular job.  

The Board finds that there is no competent medical evidence 
of record showing that the veteran's psychiatric disorder had 
its onset during active service or is related to any in-
service disease or injury.  The service medical records 
disclose no complaints or findings of a psychiatric disorder 
and he did not receive any type of psychiatric treatment 
until 1997, 24 years following service.  See Maxson v. West, 
12  Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence of record 
relating the veteran's post-service acquired psychiatric 
disorder to any in-service disease or injury.  In fact, VA 
and private medical examiners did not attribute his bipolar 
disorder to his experiences in service and listed financial 
strain and occupational problems under Axis IV, which refers 
to psychological and environmental problems that may affect 
the diagnosis, treatment, and prognosis of mental disorders.  

The evidence does not show that the veteran was diagnosed 
with a psychosis.  Therefore, the presumption for psychoses 
does not apply.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309, 3.384.

The Board notes that the veteran and other lay persons 
contend that his bipolar disorder began in service.  However, 
neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, there is no competent evidence of record showing that 
the veteran's acquired psychiatric disorder had its onset 
during active service or is related to any in-service disease 
or injury.  Consequently, the preponderance of evidence is 
against the claim; the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


